Pee Cueiam.
This is respondents* motion to dismiss a writ of certiorari issued to review an order made June 23d, 1931, for the appointment of commissioners to determine the compensation) to be awarded the prosecutor for lands to be taken for park purposes by the park commission of Union county. The writ was granted on July 11th, 1931, and made returnable July 31st, 1931. A return was made before the return day. On August 6th reasons for setting aside the order were filed,, since which time no steps have been taken by the prosecutor to bring the case on for disposition by the court.
The writ has the effect of hindering and delaying further-proceedings in an important public improvement and presents a case in which rule 166 of this court, which declares-that “neglect to bring on the argument at the next term of the court after the return of the writ shall be made and completed, or within the time ordered by the court or the-justice thereof,** shall result in dismissal of the writ should be applied unless strong reasons to the contrary are presented-
*119jSTo such reasons appear in the affidavit as presented by the prosecutor and the writ is, therefore, accordingly dismissed, with costs for want of prosecution.